Citation Nr: 0105203	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  97-09 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
anal incontinence claimed as secondary to hemorrhoidectomy 
and fistulectomy by VA on January 17, 1992.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1966 to 
January 1972.

The current appeal arose from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Cheyenne, Wyoming.  The M&ROC denied 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for anal incontinence 
claimed as secondary to hemorrhoidectomy and fistulectomy by 
VA on January 17, 1992.  The M&ROC notified the veteran of 
the foregoing determination by letter dated in June 1996.

In February 1997 the M&ROC affirmed the determination 
previously entered, and denied entitlement to special monthly 
compensation on account of being housebound.  The veteran 
filed a notice of disagreement with the foregoing 
determination in its entirety in February 1997.  While the 
veteran was issued a statement of the case on both issues, he 
limited his March 1997 substantive appeal to the denial of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for anal incontinence.

The veteran presented oral testimony before a Hearing Officer 
at the M&ROC in August 1997.  At the Hearing, the service 
representative advised that the testimony would be limited to 
the denial of entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for anal 
incontinence; however, he pointed out that by doing so he did 
not mean to withdraw the appeal of the denial of entitlement 
to special monthly compensation benefits at the housebound 
rate.  In any event, the veteran never submitted a 
substantive appeal addressing the denial of entitlement to 
special monthly compensation at the housebound rate, and such 
claim is not considered part of the appellate review.  Later 
statements on file either by the veteran or his 
representative appear to indicate that the appeal has been 
limited to the denial of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for anal 
incontinence.

Jurisdiction of the veteran's claim for VA benefits has been 
assumed by the RO in Denver, Colorado.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The probative evidence of record establishes that anal 
incontinence is reasonably related to, as well as an 
unintended consequence of, a VA hemorrhoidectomy and 
fistulectomy on January 17, 1992.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151 for anal incontinence as 
secondary to a hemorrhoidectomy and fistulectomy by VA on 
January 17, 1992 have been met.  38 U.S.C.A. §§ 1151, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran was hospitalized by VA from January 16 to January 
27, 1992.  He presented to the Endoscopy Clinic with 
rectal/anal pain.  He had had thrombosed prolapsed 
hemorrhoids that were drained in the Emergency Room the day 
prior to the present admission.  He reportedly had awakened 
with increased pain and new onset of redness, swelling, and 
induration around the rectum.  Pertinent clinical findings on 
examination disclosed obvious external hemorrhoids with 
erythema and induration on the right.  He was taken to the 
operation room where he underwent incision and drainage of 
perirectal abscess, fistulectomy and hemorrhoidectomy. 

It was recorded that he had withstood the procedure well.  He 
subsequently was taken to the ward in stable condition where 
he had sitz baths, and the wound was observed to be healing.  
He continued on antibiotics until he was afebrile.  His 
condition on discharge was stable.  He was to continue with 
sitz baths until the perirectal area was well healed and the 
pain had decreased.

A follow-up examination report in early February 1992 shows 
the veteran had recovered from the previous surgery without 
any problem.

A March 1992 follow-up outpatient treatment report shows that 
the surgical site had completely healed and that the veteran 
had no complaints.

The veteran was seen by VA on an outpatient basis in April 
1992 with complaints of rectal bleeding.

VA conducted a medical examination in August 1992; however, 
that examination addressed a disorder which is not pertinent 
to the current appeal.  The examination report is negative 
for any evidence of symptomatology related to the previous 
rectal surgery performed in January 1992.

Subsequently dated VA medical treatment reports are negative 
for any pertinent complaints until May 12, 1995.  At that 
time the veteran was found to have scar tissue at the site of 
the January 1992 rectal surgery.  He complained of rectal 
drainage since a "cyst" had been removed.

A VA outpatient treatment report dated on October 20, 1995, 
shows there was a discussion referable to surgery for anal 
incontinence.

The veteran was hospitalized by VA on October 23, 1995, 
during which time he had an anal sphincteroplasty.  It was 
recorded as history that he had had anal incontinence since 
prior VA rectal surgery.  He had tried many treatments to 
control anal incontinence including exercises, none of which 
had worked.  



It was recorded that he had undergone excision of scar tissue 
and repair of the sphincter muscle.  A biopsy done that day 
noted a dermal nevus.

The veteran filed a claim for entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
anal incontinence claimed as secondary to a VA 
hemorrhoidectomy and fistulectomy on January 17, 1992.

A September 1996 VA outpatient treatment report shows the 
veteran was having constant leakage from the anus and seemed 
recalcitrant to therapy.

The veteran presented oral testimony before a Hearing Officer 
at the M&ROC in August 1997, a transcript of which has been 
associated with the claims file.  He testified that he 
experienced chronic leakage after the January 1992 surgery.  
He related he had been advised that the surgical sites had 
not been correctly sewn after the January 1992 surgery, and 
that this had accounted for his leakage.  Additional 
corrective surgery in October 1995 was said to have been 
unsuccessful.  He was advised against more complicated 
surgery which had been opined would have crippled him.  

A December 1997 letter from a VA physician notes that the 
veteran had surgery at a VA hospital in January 1992 for 
removal of a "cyst".  He had had persistent anal 
incontinence since then because his sphincter muscle had been 
cut.  A sphincteroplasty was subsequently done, but this had 
not been successful.  In his follow-up letter of July 1998 
the VA physician noted that the veteran was well known at the 
VA hospital, and had been seen for rectal incontinence.  The 
physician noted that the veteran had been sent to St. Louis 
for studies of his anal function to ascertain if anything 
could be done.  It was determined that nothing could be done.  
The VA physician noted that anal incontinence was an 
unintended consequence of the surgical procedure done by VA 
in 1992.


Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to the provisions of 38 U.S.C.A. § 1151 were 
revised.  

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.  In particular, the amended regulation, 
38 C.F.R. § 3.358(c)(3), now provides: Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).

However, in a precedent opinion, the VA Office of General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107).

Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
the appellant as mandated by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103(A)).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  As set 
forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without it first being considered by the RO.  As set 
forth above, VA has already met all obligations to the 
veteran under this new law.  

Moreover, the veteran has been afforded the opportunity to 
provide oral testimony and submit evidence on the merits of 
the issue on appeal, and in both instances has done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO under the new law would only serve to 
further delay resolution of the veteran's claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  In any event, as 
shown below, the outcome of the veteran's claim is favorable.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The Board notes that, in this case, the provisions of 
38 U.S.C.A. § 1151, in effect prior to October 1, 1997, are 
more favorable to the claim, inasmuch as negligence need not 
be established in order for the appellant to prevail.  
However, inasmuch as the original claim brought pursuant to 
the provisions of 38 U.S.C.A. § 1151 was filed nearly two 
years before October 1, 1997 (December 1995), the provisions 
of 38 U.S.C.A. § 1151 in effect from October 1, 1997 forward 
are inapplicable to the claim.  See VAOPGCPREC 40-97.

As to the claim for compensation benefits for anal 
incontinence pursuant to the provisions of 38 U.S.C.A. 
§ 1151, the Board notes that under the law, in the context of 
this issue on appeal, where it is determined that there is 
disability resulting from VA treatment, compensation will be 
payable in the same manner as if such disability were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

The Board reiterates the three basis requirements for 
prevailing on a claim for service connection, or in this 
case, compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151: (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that the evidentiary record supports the 
veteran's claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for anal 
incontinence claimed as secondary to a VA hemorrhoidectomy 
and fistulectomy on January 17, 1992.

First, the veteran has anal incontinence.  Such disorder has 
been repeatedly diagnosed by competent medical authority.  


Second, the veteran has provided his observations as to 
symptomatology associated with this disorder claimed to have 
begun subsequent to VA surgery for a hemorrhoidectomy and 
fistulectomy in January 1992.  

Third, competent medical authority links the veteran's anal 
incontinence to the January 17, 1992 VA hemorrhoidectomy and 
fistulectomy.  

While the medical evidentiary record is otherwise not 
unequivocally clear as to the specific date of onset of the 
veteran's anal incontinence, there is sufficient competent 
medical opinion and reiteration of such opinion by competent 
medical authority linking the veteran's anal incontinence to 
the January 17, 1992 VA hemorrhoidectomy and fistulectomy.  
There is no competent medical evidence to the contrary 
associated with the claims file dissociating the veteran's 
anal incontinence from the subject VA surgery, in which case 
the Board would have been in the position of having to favor 
one medical opinion over that of another with an adequate 
statement of reasons and bases.

Of particular interest in the medical record is the 
evidentiary documentation which clearly shows that despite 
any initial finding of anal incontinence subsequent to the 
January 1992 surgery, the veteran has repeatedly been 
recorded as having complained of leaking which he has without 
deviation described as having had its onset after the subject 
surgery in question.  A VA examiner has reiterated his 
opinion that the veteran's anal incontinence owes its onset 
or origin to the January 17, 1992 surgery, as an unintended 
consequence of such surgery.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's anal incontinence is related to the VA 
hemorrhoidectomy and fistulectomy performed on January 17, 
1992.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).


For the foregoing reasons, the Board concludes that the 
evidentiary record supports a grant of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for anal incontinence as secondary to a VA 
hemorrhoidectomy and fistulectomy on January 17, 1992.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for anal incontinence as 
secondary to a VA hemorrhoidectomy and fistulectomy on 
January 17, 1992 is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

